                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA


Shafeeq Ali Goldwire,                  )
                                       )
                   Petitioner,         )
                                       )         Civil Action No. 5:19-56-BHH
v.                                     )
                                       )                       ORDER
Travis Bragg, Warden FCI Bennettsville,)
                                       )
                   Respondent.         )
________________________________)

       This matter is before the Court upon Petitioner Shafeeq Ali Goldwire’s (“Petitioner”

or “Goldwire”) petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241. On June

19, 2019, Respondent Travis Bragg, Warden FCI Bennettsville (“Respondent”) filed a

motion to dismiss.      In accordance with 28 U.S.C. 636(b)(1)(B) and Local Rule

73.02(B)(2)(c) (D.S.C.), the matter was referred to a United States Magistrate Judge for

initial review. On August 19, 2019, Magistrate Judge Kaymani D. West issued a report and

recommendation (“Report”), analyzing the issues and recommending that the Court grant

Respondent’s motion to dismiss. Petitioner filed objections to the Report, and the matter

is ripe for review.

                                STANDARD OF REVIEW

       The Magistrate Judge makes only a recommendation to the Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which a specific objection is made, and the Court may accept, reject, or modify, in whole

or in part, the recommendations of the Magistrate Judge, or recommit the matter to the
Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

                                         DISCUSSION

       In his petition, Petitioner argues that he was improperly sentenced as a career

offender, and he seeks resentencing pursuant to United States v. Wheeler, 886 F.3d 415,

429 (4th Cir. 2018). Specifically, Petitioner asserts that the sentencing court erred in

finding that his prior state felony convictions under Florida statute § 893.13 qualified as

predicate offenses for career offender purposes because he was not sentenced to a term

in excess of one year.

       In her Report, the Magistrate Judge outlined the history of Petitioner’s criminal case,

including Petitioner’s prior motions filed pursuant to 28 U.S.C. § 2255. After reviewing this

history as well as Petitioner’s current claims, the Magistrate Judge recommended that the

Court grant Respondent’s motion to dismiss, finding that Petitioner is unable to meet the

“savings clause” set forth in 28 U.S.C. § 2255 and that the Court therefore lacks jurisdiction

to consider this petition.

       As the Magistrate Judge explained, “[I]t is well established that defendants convicted

in federal court are obliged to seek habeas relief from their convictions and sentences

through § 2255.” Rice v. Rivera, 617 F.3d 802, 807 (4th Cir. 2010) (citing In re Vial, 115

F.3d 1192, 1194 (4th Cir. 1997) (en banc)). However, § 2255 contains a “savings clause”

                                                2
that allows federal prisoners to proceed under § 2241 when a motion under § 2255 would

prove “inadequate or ineffective” to test the legality of the detention.1 In re Vial, 115 F.3d

at 1194. Importantly, “the remedy afforded by § 2255 is not rendered inadequate or

ineffective merely because an individual has been unable to obtain relief under that

provision . . . or because an individual is procedurally barred from filing a § 2255 motion .

. . .” Id. at n. 5.

        The Fourth Circuit recently established an updated savings clause test under § 2255

for a petitioner who contests his sentence. Wheeler, 886 F.3d at 429. Specifically, the

Fourth Circuit held that § 2255 is inadequate or ineffective to test the legality of a sentence

when:

        (1) at the time of the conviction, settled law of this circuit or the Supreme
        Court established the legality of the conviction; (2) subsequent to the
        prisoner’s direct appeal and first § 2255 motion, the aforementioned settled
        substantive law changed and was deemed to apply retroactively on collateral
        review; (3) the prisoner is unable to meet the gatekeeping provisions of §
        2255(h)(2) for second or successive motions; and (4) due to this retroactive
        change, the sentence now presents an error sufficiently grave to be deemed
        a fundamental defect.

Id. at 429.

        Here, Petitioner asserts that he meets the requirements of Wheeler and cites to

United States v. Simmons, 649 F.3d 237 (4th Cir. 2011), and Donawa v. U.S. Attorney



        1
            The “savings clause” states:

        An application for a writ of habeas corpus in behalf of a prisoner who is authorized to apply
        for relief by motion pursuant to this section, shall not be entertained if it appears that the
        applicant has failed to apply for relief, by motion, to the court which sentenced him, or that
        such court has denied him relief, unless it also appears that the remedy by motion is
        inadequate or ineffective to test the legality of his detention.

28 U.S.C. § 2255(e).

                                                      3
General, 735 F.3d 1275 (11th Cir. 2013), in support of his argument that his drug

convictions do not count as a predicate offense for career offender purposes. After

considering Petitioner’s arguments, however, the Magistrate Judge determined that

Petitioner failed to meet the second prong of Wheeler and that Petitioner’s reliance on

Simmons and Donawa was misplaced. Specifically, the Magistrate Judge explained that,

because Petitioner was convicted in the Eleventh Circuit, any substantive law change that

would cause Petitioner’s sentence to be unlawful must arise from the United States

Supreme Court or the Eleventh Circuit. See Van Hoorelbeke v. United States, No. CA

0-08-3869-CMC-PJG, 2010 WL 146289, at *4 (D.S.C. Jan. 8, 2010) (citing Chaney v.

O’Brien, 2007 WL 1189641 (W.D. Va. Apr. 23, 2007) (holding that in applying the second

prong of the Jones test, “the substantive law relevant to a § 2241 petition is that of the

circuit in which the petitioner was convicted”)). Simmons is a Fourth Circuit decision, and

the Magistrate Judge explained that Simmons cannot be used to challenge Petitioner’s

sentence.   In addition, the Magistrate Judge explained that Donawa does not offer

Petitioner relief because it does not address whether Florida statute § 893.13 constitutes

a controlled substance offense under the sentencing guidelines.

       In his objections to the Magistrate Judge’s Report, Petitioner essentially reiterates

his arguments and asserts that he is entitled to relief pursuant to Wheeler, citing United

States v. Foote, 784 F.3d 931 (4th Cir. 2015), and Lester v. Flournay, 909 F.3d 708 (4th

Cir. 2018), in support of his arguments. After review, however, the Court finds Petitioner’s

reliance on Foote and Lester misplaced, and the Court finds Petitioner’s objections without

merit. As the Magistrate Judge explained, to satisfy Wheeler’s second element, Petitioner

must show that Supreme Court or Eleventh Circuit substantive law (as opposed to Fourth

                                             4
Circuit law) changed and was deemed to apply retroactively on collateral review. Petitioner

simply has not done so. Moreover, as Respondent points out in his motion to dismiss,

under Eleventh Circuit law, violations under Florida statute § 893.13 qualify as “controlled

substance offenses” for purposes of Petitioner’s career offender status. See, e.g., United

States v. Smith, 775 F.3d 1262, 1267-68 (11th Cir. 2014), and United States v. Pridgeon,

853 F.3d 1192, 1196 (11th Cir. 2017).

       Therefore, after consideration, the Court agrees with the Magistrate Judge that

Petitioner has failed to show that § 2255 is “inadequate or ineffective” to test the legality of

his detention to allow him to bypass the gatekeeping requirements of § 2255 and proceed

with this § 2241 petition. Accordingly, it is hereby ORDERED that the Magistrate Judge’s

Report (ECF No. 35) is adopted and incorporated herein; Petitioner’s objections (ECF No.

37) are overruled; Respondent’s motion to dismiss (ECF No. 27) is granted; and

Petitioner’s motion for default judgment (ECF No. 41) is denied.

       AND IT IS SO ORDERED.

                                                   /s/Bruce H. Hendricks
                                                   The Honorable Bruce Howe Hendricks
                                                   United States District Judge

March 16, 2020
Charleston, South Carolina

                             NOTICE OF RIGHT TO APPEAL

      The right to appeal this order is governed by Rules 3 and 4 of the Federal Rules of
Appellate Procedure.




                                               5
